IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 81PA15

                               Filed 18 December 2015
STEPHANIE L. NEEDHAM, Individually and as Guardian ad Litem for John Doe,
Jane Doe, and June Doe, minor children
               v.
ROY ALAN PRICE


        On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 768 S.E.2d 160 (2015), affirming in part

and reversing in part an order entered on 3 February 2014 by Judge J. Thomas Davis

in Superior Court, Buncombe County. Heard in the Supreme Court on 5 October

2015.


        Paul Louis Bidwell and Douglas A. Ruley for plaintiff-appellee.

        Allegra Collins and Jack W. Stewart for defendant-appellant.


        BEASLEY, Justice.


        We consider whether the Court of Appeals erred by reversing in part the trial

court’s order granting summary judgment in favor of defendant. We reverse that

decision by the Court of Appeals.

        Plaintiff Stephanie L. Needham (Plaintiff Needham) and defendant had been

involved in a long-term domestic relationship but they separated before 20 November

2009 when the events described below occurred. The couple had three children
                                  NEEDHAM V. PRICE

                                   Opinion of the Court



during the course of the relationship, all of whom were minors at the time of the

incident that led to the present action.

      On 26 September 2012, plaintiff filed a complaint alleging individual claims

against defendant as well as claims asserted in her capacity as guardian ad litem on

behalf of the three unemancipated minors. On the children’s behalf, plaintiff brought

claims seeking compensatory damages based on negligence, premises liability,

negligent infliction of emotional distress, intentional infliction of emotional distress,

and gross negligence, plus punitive damages. Plaintiff alleges in the complaint that

around 1:25 a.m. on 20 November 2009, when she and the unemancipated minors

still occupied defendant’s home, defendant surreptitiously entered the home through

the garage and attic. As defendant attempted to penetrate into the interior of the

home via the attic stairs, he caused the attic ladder to unfold into the hallway below,

striking plaintiff Needham on the back of her head, neck, and, shoulders. Plaintiff

Needham sustained serious and permanent injuries. The unemancipated minors

awoke because of the noise, observed plaintiff being struck by the ladder, and

“recoiled in terror screaming . . . and watched in shock as [defendant] descended the

ladder shouting obscenities at their fallen mother[.]” Plaintiff Needham alleged that

the children suffered emotional distress and psychological injuries, including post-

traumatic stress disorder.

      Defendant filed an answer and counterclaims followed by a motion for

summary judgment in his favor on all claims asserted in the action. In his summary


                                           -2-
                                     NEEDHAM V. PRICE

                                      Opinion of the Court



judgment motion, defendant argued, inter alia, that no issue of material fact existed

regarding the unemancipated minors’ claims because plaintiff’s claims on their behalf

are barred under the parent-child immunity doctrine. After hearing the motion, the

trial court entered an order on 3 February 2014 granting summary judgment in

defendant’s favor and dismissing all the children’s claims.1 Plaintiff appealed.

       Using a de novo standard of review, the Court of Appeals agreed with plaintiff’s

argument that the parent-child immunity doctrine neither bars the unemancipated

minors’ claims based on gross negligence and intentional infliction of emotional

distress, nor does it defeat their claim for punitive damages.2 Needham v. Price, ___

N.C. App. ___, ___, 768 S.E.2d 160, 164 (2015). Relying on this Court’s decision in

Holt, the Court of Appeals explained that “[t]he parent-child immunity doctrine

‘bar[s] actions between unemancipated children and their parents based on ordinary

negligence.’ ” Id. at ___, 768 S.E.2d at 164 (second alteration in original) (quoting Doe

v. Holt, 332 N.C. 90, 95, 418 S.E.2d 511, 514 (1992)). The Court of Appeals recognized

the exception to the parent-child immunity doctrine found in Holt that any injuries


       1 The trial court also denied a separate motion by defendant for summary judgment
in his favor on plaintiff’s individual claims. That ruling was not challenged before the Court
of Appeals and thus, that determination is not before this Court.

       2    Plaintiff conceded that the doctrine of parent-child immunity bars the
unemancipated minors’ claims for ordinary negligence. The Court of Appeals concluded that
the trial court’s decision to dismiss the unemancipated minors’ claims of negligence, premises
liability, and negligent infliction of emotional distress was not at issue and affirmed the trial
court’s entry of summary judgment and dismissal on those claims. Thus, the Court of
Appeals limited its consideration to the children’s claims for gross negligence, intentional
infliction of emotional distress, and punitive damages.

                                              -3-
                                 NEEDHAM V. PRICE

                                  Opinion of the Court



sustained by unemancipated minors arising from a parent’s willful and malicious acts

may be actionable. Id. at ___, 768 S.E.2d at 164 (citing Holt, 332 N.C. at 96, 418

S.E.2d at 514)). The Court of Appeals also concluded that the terms “willful and

wanton conduct” and “gross negligence” are used interchangeably in describing

conduct falling between ordinary negligence and intentional conduct. Id. at ___, 768

S.E.2d at 164 (quoting Yancy v. Lea, 354 N.C. 48, 52, 550 S.E.2d 155, 157 (2001)).

The Court of Appeals ultimately concluded that because gross negligence and

intentional infliction of emotional distress require conduct that goes beyond ordinary

negligence, an unemancipated minor could pursue those claims against a parent. Id.

at ___, 768 S.E.2d at 164 (citations omitted). In analyzing the forecast of evidence

regarding the unemancipated minors’ intentional infliction of emotional distress and

gross negligence claims, the Court of Appeals held that the trial court erred by

dismissing those claims as well as the related punitive damages claim. Id. at ___,

768 S.E.2d at 165-66 (citations omitted). This Court allowed defendant’s petition for

discretionary review.

      In Holt, this Court examined whether unemancipated minors could pursue an

action against their father in tort arising from repeated incidents of rape and sexual

molestation over nine years. Holt, 332 N.C. at 91-92, 418 S.E.2d at 512. This Court

recognized that the purpose of the parent-child immunity doctrine is “maintenance of

family harmony” so that “suits by children against their parents for negligent injury”

do not “destroy parental authority and undermine the security of the home.” Id. at


                                          -4-
                                  NEEDHAM V. PRICE

                                   Opinion of the Court



95, 418 S.E.2d at 514 (quoting Small v. Morrison, 185 N.C. 577, 584, 118 S.E. 12, 15

(1923)). Therefore, this Court concluded that except where statutorily abrogated, id.

at 93, 418 S.E.2d at 512-13, the parent-child immunity doctrine “bar[s] actions

between unemancipated children and their parents based on ordinary negligence,”

id. at 95, 418 S.E.2d at 514.     This Court also concluded that “the parent-child

immunity doctrine in North Carolina has never applied to, and may not be applied

to, actions by unemancipated minors to recover for injuries resulting from their

parent’s willful and malicious acts.” Id. at 96, 418 S.E.2d at 514.

      In Holt this Court took great care to emphasize the importance of allowing

unemancipated minors to seek damages for injuries suffered as a result of a parent’s

willful and malicious conduct through repeated use of that phrase. Id. at 94-97, 418

S.E.2d at 513-15. An act is willful “when it is done purposely and deliberately in

violation of law” or “when it is done knowingly” and for a particular purpose. Id. at

96, 418 S.E.2d at 514 (quoting Foster v. Hyman, 197 N.C. 189, 191, 148 S.E. 36, 37

(1929)). An act is malicious when committed deliberately. . . “without just cause,

excuse[,] or justification, and is “reasonably calculated to injure another.” Id. at 96,

418 S.E.2d at 514 (quoting Betts v. Jones, 208 N.C. 410, 411, 181 S.E. 334, 335 (1935)).

Therefore, the term “willful and malicious acts” refers to intentional acts. See Holt,

Id. at 96, 418 S.E.2d at 514.

      The Court of Appeals concluded that the terms “willful and wanton conduct”

and “gross negligence” apply to conduct that falls “between ordinary negligence and


                                           -5-
                                 NEEDHAM V. PRICE

                                  Opinion of the Court



intentional conduct.” Needham, ___ N.C. App. at ___, 768 S.E.2d at 164 (quoting

Yancey v. Lea, 354 N.C. at 52, 550 S.E.2d at 157). However, based upon this Court’s

holding in Holt, the standard for determining whether an unemancipated child’s

claim can survive summary judgment in an action for damages against a parent is

whether the parent’s actions are “willful and malicious.” Anything short of willful

and malicious conduct does not support a valid claim against a parent. We therefore

hold that there must be willful and malicious conduct for an unemancipated child’s

claims to survive summary judgment in an action for damages against a parent.

      Notably, the unemancipated minors here were bystanders to plaintiff

Needham’s injuries while the children in Holt were direct victims of repeated sexual

abuse by their father over the course of many years. There was no evidence forecast

to show that defendant’s conduct was directed towards the unemancipated minors.

There was also no evidence forecast to show that defendant’s conduct rose to the level

of malicious conduct “reasonably calculated to injure another.” See Holt, 332 N.C. at

96, 418 S.E.2d at 514. We hold that defendant’s conduct did not rise to the level of

willful and malicious conduct against the unemancipated minors.

      We therefore hold that the trial court’s entry of summary judgment in favor of

defendant on the children’s claims for intentional infliction of emotional distress and

gross negligence, as well as their related punitive damages claim, was correct, and

that the Court of Appeals erred in reversing that portion of the trial court’s order.

Accordingly, we reverse the decision of the Court of Appeals on the issue before this


                                          -6-
                                 NEEDHAM V. PRICE

                                  Opinion of the Court



Court and remand this case to that court for further remand to the trial court for

further proceedings not inconsistent with this opinion.       The remaining issues

addressed by the Court of Appeals were not before this Court and that court’s decision

as to these issues remains undisturbed.

      REVERSED IN PART AND REMANDED.




                                          -7-